                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION


KURT JOHANSEN,

Plaintiff,
                                                Case No. 15 cv 02376
v.
                                                Judge Mary M. Rowland
MARK CURRAN, et al.,

Defendants.


                     MEMORANDUM OPINION & ORDER

      Before the Court is Defendant Katie Johnson’s motion to reconsider the Court’s

summary judgment ruling issued on February 22, 2019. (Dkt. 109) For the reasons

that follow, Johnson’s motion (Dkt. 111) is denied.

                                   BACKGROUND

      A detailed recitation of the factual and procedural background at summary

judgment can be found in the Court’s February 22, 2019 opinion. (Dkt. 109)

Recapping briefly, Plaintiff Kurt Johansen brought several claims under 42 U.S.C. §

1983 against various Defendants. Relevant here is Johansen’s inadequate medical

care claim against Katie Johnson, a Wexford social worker.

      Johansen is a former pretrial detainee who was primarily detained in McHenry

County Jail (“McHenry”). He was transferred and detained at Lake County Jail

(“Lake County”) from March 19, 2014 to April 7, 2014. Johansen’s transfer to Lake

County was unexpected and occurred without any medical transfer paperwork from



                                                                                  1
McHenry. Defendant Wexford was a contract provider of medical and mental health

services to detainees at Lake County.

      While at McHenry, Johansen regularly received medication for depression and

anxiety. Upon Johansen’s arrival at Lake County, Wexford nurse Karen Counley

performed an intake mental health assessment. Johansen told Counley that he

suffered from sleep apnea, depression, anxiety, and hypertension. He also listed the

medications he had been previously prescribed, including citalopram (an

antidepressant drug prescribed for depression, anxiety, and panic disorders) and a

Xanax derivative. The intake nurse is responsible for beginning the verification

process to confirm the medications that an inmate self-reports. Once the medications

are verified, a physician can enter an order to dispense those medications. The parties

dispute whether Counley made a records request to McHenry to confirm Johansen’s

medications. 1

      At Lake County, Wexford employees passed through housing units on a daily

basis for the “medication pass” or “med pass.” During his first couple days at Lake

County, Johansen inquired about his depression medications during the med passes,

but was not given any. Defendants note that speaking to individuals during the daily

med pass was not the appropriate channel for addressing questions or concerns.

Instead, inmates were to complete a written request form. However, at least one



1 “Defendants cite to testimony by Defendant Townsend, who was apparently shown a
document from McHenry that she identified as an authorization form completed by Counley
and signed by Johansen as a release to obtain his records from McHenry. Johansen, however,
emphasizes that his medical file includes no such records authorization form. Nor do
Defendants cite to the purported authorization form as an exhibit.” (Dkt. 109, 4)

                                                                                        2
Defendant admitted that one of the ways medical requests were brought to the

attention of nurses was via informal requests made by inmates during med pass.

      Johansen submitted a written request on March 21, 2014, stating: “I need my

depression medication ASAP—if/when I stop taking it cold turkey, I begin to get

[severely] depressed and suicidal. It has been 3 days since my last dose. Please call

McHenry County to verify my dosage of medication.” This request was forwarded to

mental health services. The next day, Defendant Johnson conducted a mental health

evaluation of Johansen. On the mental health evaluation form, Johnson marked that

Johansen had a history of suicidal behaviors, but added they were “ideations only.”

She wrote that Johansen was taking citalopram (for depression) and hydroxyzine (for

anxiety), that his last use was the previous Wednesday at McHenry, and that his

voiced complaint was that he needed his medications. Nonetheless, Johnson

determined that Johansen’s mood was “fine.” Johnson indicated that Johansen

should be referred to psychiatry by checking a box at the bottom of the mental health

evaluation form. She did not, however, directly contact a psychiatrist regarding

Johansen or his medication needs. She testified that when an inmate complained he

was not receiving medication, she would typically refer the matter to nursing staff.

      On March 25, 2014, Johansen filed a grievance requesting his prescribed

medications. According to his grievance, Johansen had made thirteen verbal requests

and one written request to have Wexford staff verify his medications with McHenry.

He wrote in his grievance that stopping his antidepressant cold turkey causes him to

suffer “extreme mood swings,” “heightened anxiety,” and “thoughts of suicide.” He



                                                                                       3
stated he was “beginning to experience these feelings” and that he had expressed

these feelings to Johnson. That day, he was placed on suicide watch.

      Johnson met with Johansen while he was on suicide watch on March 26.

Johnson and Johansen discussed the contents of Johansen’s grievance, and Johansen

reported his concerns about not receiving his medication. Side effects from

withdrawal of citalopram may include dizziness, nausea, vomiting, diarrhea, tremors,

lack of sleep, and appetite change. Johnson testified that she was “sure there are”

withdrawal symptoms from abruptly stopping antidepressant medications, but she

was not aware of any specific symptoms. After determining that Johansen was not

suicidal at the time and did not present acute distress, Johnson took Johansen off

suicide watch. She also planned to follow up with Johansen within seven days to

speak with a nurse regarding his medications. There is no evidence on the record that

she did, indeed, speak with a nurse.

      Johansen met with Johnson again on March 31, 2014, at which point Johansen

told her that he still had not received his medications. Johnson testified that

Johansen told her that his lack of medications did not concern him because he was

going back to McHenry soon.

      It was policy at Lake County that if the mental health screening revealed a

history of mental health treatment, medical staff were required to obtain an inmate’s

mental health treatment records. While Johnson noted Johansen’s self-reported

medications, she did not verify his medical history, did not obtain his medical and/or

mental health records from McHenry, and did not obtain his records from his



                                                                                    4
outpatient mental health care provider. Johnson did not speak directly to the

psychiatrist about getting Johansen his medications.

       On April 7, 2014, Johansen left Lake County and returned to McHenry. He

received his depression medications within ten hours of returning to McHenry.

       Johansen brought suit against various Defendants for his treatment during his

detention at Lake County. Against Johnson, Johansen brought a claim for inadequate

medical care under § 1983 and the Fourteenth Amendment’s Due Process Clause. 2

Both Johansen and Defendant Johnson cross-moved for summary judgment. On

February 22, 2019, the Court granted summary judgment against Johnson and in

favor of Johansen. (Dkt. 109)

                                      DISCUSSION

       Johnson requests that the Court reconsider its summary judgment ruling

pursuant to Federal Rule of Civil Procedure 54(b). 3 A motion to reconsider is

appropriate only in limited circumstances, and the movant must establish a manifest

error of law or fact or present newly discovered evidence. “A party moving for

reconsideration bears a heavy burden.” Saccameno v. Ocwen Loan Servicing, LLC,

2018 U.S. Dist. LEXIS 38793, at *5 (N.D. Ill. Mar. 9, 2018) (internal citations and




2 As a pretrial detainee, Johansen’s claims arise under the Fourteenth Amendment’s Due
Process Clause, rather than the Eighth Amendment’s Cruel and Unusual Punishment Clause
for convicted prisoners.
3 Defendant Johnson incorrectly cited to Federal Rule of Civil Procedure 59(e), a fact Plaintiff

took great pains to point out. The Court analyzes this issue as if Defendant Johnson had cited
the correct rule, given that “the standard courts apply in reconsidering their decisions is
generally the same under both Rule 59(e) and Rule 54(b).” Morningware, Inc. v. Hearthware
Home Products, Inc., 2011 U.S. Dist. LEXIS 39440, 2011 WL 1376920, at *2 (N.D. Ill. Apr.
12, 2011).

                                                                                              5
quotations omitted). “A manifest error is not demonstrated by the disappointment of

the losing party. It is the wholesale disregard, misapplication, or failure to recognize

controlling precedent.” Oto v. Metro. Life Ins. Co., 224 F.3d 601, 606 (7th Cir. 2000)

(internal citations and quotations omitted).

      Johnson asks the Court to reconsider its earlier summary judgment ruling.

She argues that the Court misapplied the first prong of Miranda v. County of Lake

because it evaluated Johnson’s conduct under an objective standard. (Dkt. 112, 2-3);

900 F.3d 335 (7th Cir. 2018). Thus, Johnson argues, the Court made a manifest error

of law. (Dkt. 112, 2)

      The Court based its summary judgment decision on Kingsley v. Hendrickson,

135 S.Ct. 2466 (2015), and Miranda v. County of Lake, 900 F.3d 335 (7th Cir. 2018).

In Kingsley, the Supreme Court held that a pretrial detainee bringing an excessive

force claim did not need to prove that the defendant was subjectively aware that the

amount of force being used was unreasonable, but need only show that the

defendant’s conduct was objectively unreasonable. Kingsley, 135 S.Ct. at 2473. Thus,

the appropriate standard for a pretrial detainee’s excessive force claim is “solely an

objective one[,]” as opposed to the more demanding standard for a convicted inmate

under the Eighth Amendment. Kingsley, 135 S.Ct. at 2473. In Miranda v. County of

Lake, the Seventh Circuit extended Kingsley’s “objective reasonableness” standard to

inadequate medical care claims brought by pretrial detainees. 900 F.3d at 353-54

(concluding that “medical-care claims brought by pretrial detainees under the




                                                                                      6
Fourteenth Amendment are subject only to the objective unreasonableness inquiry

identified in Kingsley”).

      In order for a plaintiff to prevail on an inadequate medical care claim under

Miranda, Plaintiffs must prove that (1) the defendant “acted purposefully, knowingly,

or perhaps even recklessly,” and (2) the defendant’s conduct was objectively

unreasonable. Miranda, 900 F.3d at 353-54. Under this standard, a pretrial detainee

must “prove more than negligence but less than subjective intent—something akin to

reckless disregard.” Id. at 353. As this Court noted in its summary judgment opinion,

Kingsley and Miranda thus shifted the inquiry from whether the defendant was

subjectively aware that her conduct was unreasonable to whether the defendant’s

conduct was objectively unreasonable. Id. at 351. “This standard requires courts to

focus on the totality of facts and circumstances faced by the individual alleged to have

provided inadequate medical care and to gauge objectively—without regard to any

subjective belief held by the individual—whether the response was reasonable.”

McCann v. Ogle County, Ill., 909 F.3d 881, 886 (7th Cir. 2018) (emphasis added).

      In ruling on the cross-motions for summary judgment, the Court cited the key

language and cases listed above. Accordingly, the standard enunciated by the Court

was correct. The Court went on to apply those standards to the record before it. In

evaluating the first prong, the Court concluded:

      As a social worker, Johnson had a duty to take care of Johansen’s mental
      health needs, including evaluating his mental state and ensuring that
      he was receiving his medications. Johnson was aware of Johansen’s
      numerous requests for his medications and the effects of withdrawal
      from anti-depressants. She furthermore had ample opportunity to verify



                                                                                      7
      his medications or at least directly contact nursing staff or the
      psychiatrist to discuss Johansen’s specific needs. She did nothing….

      Given the gravity of Johansen’s condition, his voiced concerns about his
      mental state, and his multiple requests for his medications, Johnson
      ‘knew or should have known that the condition exposed an excessive risk
      to health or safety’ and ‘failed to act with reasonable care to mitigate the
      risk.’ …

(Dkt. 109, 24-26) (citing Darnell v. Pineiro, 849 F.3d 17, 35 (2d Cir. 2017) (discussing

the Kingsley standard)) (emphasis added). The Court then addressed the second

prong of Miranda—whether Johnson’s behavior was objectively unreasonable. The

Court stated:

      The record reflects that, in Johnson’s care, Johansen went at least a
      week without his psychotropic medications, Johnson knowing full well
      the effects of not taking those medications…a reasonable social worker
      would have still ensured that Johansen received his medications he
      needed to keep his depression and suicidal behavior at bay. Johnson’s
      conduct was objectively unreasonable.

(Dkt. 109, 24-26). The Court thus granted summary judgment in favor of Johansen

and against Johnson.

      Yet Johnson believes that this Court erred in its application of Kingsley,

Miranda, and McCann. Johnson believes the Court applied an objective standard

when evaluating Johnson’s intentionality under the first prong of Miranda, and that

the Court should have applied a subjective standard. In support of this argument,

Johnson places great emphasis on the Seventh Circuit’s statement in McCann that

“[t]he first step, which focuses on the intentionality of the individual defendant’s

conduct, remains unchanged and ‘asks whether the medical defendants acted

purposefully, knowingly, or perhaps even recklessly when they considered the



                                                                                      8
consequences of their handling of [plaintiff’s] case.’” McCann, 909 F.3d at 886.

Johnson relies on this sentence to argue that a plaintiff must show that the defendant

was “subjectively aware” of the risk to an inmate’s health, and that the first step of

the inquiry involves a subjective standard. (Dkt. 112, 2-3) Johnson reads too much

into this language in McCann. The standard for pre-trial detainees is an objective

one.

       In McCann, the Seventh Circuit explained “[a] pretrial detainee ‘need only

show that the defendant’s conduct was objectively unreasonable,’ without any

accompanying requirement to demonstrate, as would be the case in a claim brought

under the Eighth Amendment… ‘that the defendant was subjectively aware that the

amount of force being used was unreasonable.’” McCann, 909 F.3d at 886 (citing

Miranda, 900 F.3d at 351). Although McCann notes that some mens rea is required

for the first prong—something more than mere negligence—it clearly states that a

plaintiff need not demonstrate “that the defendant was subjectively aware” of the

amount of force used, or harm caused. McCann, 909 F.3d at 886. Under McCann, the

standard for pretrial detainees remains an objective one. McCann, 909 F.3d at 886

(“the medical defendants acted purposefully, knowingly, or perhaps even recklessly

when considering the consequences of handling [plaintiff’s] case.”) The Court properly

applied this standard in its summary judgment ruling.

       In its opinion, the Court addressed the first prong of Miranda, finding that

the record demonstrated that “Johnson ‘knew, or should have known, that the

condition posed an excessive risk to health or safety’ and ‘failed to act with reasonable



                                                                                       9
case to mitigate that risk.’” (Dkt. 109, 25) The Court’s reasoning aligns directly with

McCann’s enunciation of the standard; it found an appropriate level of intentionality.

The Court perceives no misapprehension or manifest error of law or fact. Accordingly,

the Court finds no basis to reconsider its summary judgment ruling.

                                   CONCLUSION

      For the reasons discussed above, Johnson’s motion for reconsideration [111] is

denied.


                                             E N T E R:


 Dated: January 27, 2020

                                             MARY M. ROWLAND
                                             United States District Judge




                                                                                    10
